Dickinson, J., delivered the opinion of the court: The defendant in error, in his petition, states the note sued on so defectively, as to the sum demanded, that a demurrer would doubtless have been sustained for illegibility, had not the plaintiff in error, by craving oyer of the note, and placing it upon the record, made it a part of the previous pleading, and thereby cured this defect, which would otherwise have been fatal. The note given upon oyer, clearly shows the amount of the indebtedness to be four hundred and thirty dollars and twenty-six cents. The demurrer admits all the facts as set out in the pleadings, and being filed after oyer craved and granted, and the original note copied in the record, rendered that certain which was before uncertain. The judgment of the Circuit Court must therefore be affirmed, with costs.